DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7-10, 12-14, 18, 20, 21, and 25-28 are pending in the application. Amended claims 1, 12, and 20, cancelled claims 3-6, 11, 15-17, 19, and 22-24, and new claims 25-28 have been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-10, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0335449) in view of Bowen et al (US 2014/0030448) and Chatterjee et al (US 2015/0126045).
Li discloses a method of depositing a silicon carbonitride film [0095] comprising: forming a flowable film [0074] on a substrate surface by exposing the substrate surface to a precursor [0076] having a structure of general formula I [0080], and exposing the substrate surface to a stream of ammonia to generate a plasma [0081]-[0082]. The precursor of general formula I may be hexamethylcyclotrisilazane [0095] and other precursors to be used include trisilylamines [0029]. Li discloses that for the cyclosilazane precursor R1, R2, and R3 may also be an alkenyl group [0031] and the alkenyl group includes vinyl groups [0044]. 
Li does not disclose a precursor mixture further comprising a silane, turning on a bias power to generate the plasma, or the carbon content of the flowable film.
Bowen discloses that trisilylamine (TSA) may be used in combination with additional silicon precursors to form silicon carbonitride films wherein the carbon content can be tuned by changing the reactants/ratios [0004]. The carbon content of the silicon carbonitride film may be 0 to 49 at% [0015].
Chatterjee discloses a plasma CVD processing chamber for deposition of silicon-containing films using precursors such as TSA and hexamethyltricyclosilazane (Abstract) wherein a system controller can be used to regulate the operations of the processing chamber. The system controller is under the control of a computer program and includes instructions that enable the processing chamber to perform operations [0048]. A bias power is turned on in order to generate plasma in the chamber [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a mixture of Li’s precursor (e.g. Formula IV) and trisilylamine as suggested by Bowen to form the silicon carbonitride film of Li in order to tune the carbon content of the silicon carbonitride film, such as values within the range of Bowen, and to use a bias power as suggested by Chatterjee to generate the ammonia plasma of Li since it was well known for plasma generation in plasma CVD chambers.
Regarding Claim 2, Bowen discloses that the silane is trisilylamine [0004]. 
Regarding Claims 7-10, Li discloses the flowable film has a thickness of 10-2000 nm [0090]. The pressure is 0.1 torr to about 10 torr [0054]. The deposition temperature is 100-400°C [0082]. The flowable film may be silicon carbonitride [0095]. 
Regarding Claims 25 and 26, Chatterjee discloses generating a direct plasma by applying a bias of about 200 Watts to an electrostatic chuck [0040]-[0042] and applying additional RF power of about 1000 Watts at 2MHz to the electrostatic chuck to generate a dual-bias plasma in order to control characteristics of the plasma as needed [0040]-[0042].
Thus, claims 1, 2, 7-10, 25, and 26 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Li, Bowen, and Chatterjee. 
Claims 12-14, 18, 20, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0335449) in view of Bowen et al (US 2014/0030448) and Chatterjee et al (US 2015/0126045) as applied above and further in view of Kalutarage et al (US 2017/0114465).
Li and Bowen do not disclose a purging step prior to exposing the substrate to a plasma. 
Kalutarage discloses a flowable CVD process [0048] wherein the processing chamber may be purged after any of the precursors are flowed/exposed to a substrate surface in order to remove any excess precursor, byproducts, and other contaminants within the processing chamber [0057]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to purge the processing chamber of Li after the exposure to the precursor mixture as suggested by Kalutarage in order to remove any excess precursors, byproducts, and other contaminants from the chamber.
Regarding Claims 12 and 20, Li discloses that for the cyclosilazane precursor R1, R2, and R3 may also be an alkenyl group [0031] and the alkenyl group includes vinyl groups [0044]. 
Regarding Claim 13, Bowen discloses that the silane is trisilylamine [0004]. 
Regarding Claims 14, Li discloses a remote plasma [0049] comprising nitrogen, ammonia, etc. [0082]. The substrate may be exposed to the precursors simultaneously [0083]. 
Regarding Claims 18, Kalutarage discloses that the purge gas may be nitrogen, argon, helium, etc. [0057].
Regarding Claim 20, Bowen discloses that ammonia can be a reactant that is used to tune carbon content of the silicon carbonitride films [0004]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a control system as suggested by Chatterjee in the processes of Li, Bowen, and/or Kalutarage in order to regulate the operations of the processing chamber.
Regarding Claims 27 and 28, Chatterjee discloses generating a direct plasma by applying a bias of about 200 Watts to an electrostatic chuck [0040]-[0042] and applying additional RF power of about 1000 Watts at 2MHz to the electrostatic chuck to generate a dual-bias plasma in order to control characteristics of the plasma as needed [0040]-[0042].
Thus, claims 12-14, 18, 20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Li, Bowen, Chatterjee, and Kalutarage.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0335449) in view of Bowen et al (US 2014/0030448) and Chatterjee et al (US 2015/0126045) as applied above and further in view of Mallick et al (US 2013/0217240).
Li and Bowen do not disclose a specific precursor to silane ratio or a precursor of general formula (II). 
Mallick discloses forming flowable silicon-carbon-nitrogen films using silicon precursors, such as precursors having general formula (I) or alternatively general formula (II) [0026] and a carbon-free silicon source, such as trisilylamine, may be mixed with the precursor in order to adjust the carbon ratio in the deposited film [0028]. 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the present invention to adjust the ratio of silicon precursor (e.g. hexamethylcyclotrisilazane) to silane (e.g. trisilylamine) as suggested by Mallick in the process of Li or Bowen in order to adjust the carbon content of the flowable silicon carboontride film to a desired amount or to use a silicon precursor of general formula (II) as suggested by Mallick as a suitable alternative to hexamethylcyclotrisilazane in the process of Li since both are suitable precursors for forming flowable silicon carbonitride films.
Thus, claim 21 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Li, Bowen, Chatterjee, and Mallick.
Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive. Applicant argues that Li does not disclose or suggest the precursor where the R groups are selected from substituted or unsubstituted alkoxy or substituted or unsubstituted vinyl. This is not found persuasive because Li discloses that for the cyclosilazane precursor of formula (IV), R1, R2, and R3 may also be an alkenyl group [0031] and the alkenyl group includes vinyl groups [0044]. 
Applicant argues that Li teaches away from using a silane along with the general formula (I) or (II) because of [0007] leads away from the claimed invention. This is not found persuasive Li teaches a composition that may include silanes [0011] and thus does not teach away from mixtures including such.
Applicant argues that Bowen, Kalutarage, or Mallick are devoid of any disclosure of the claimed precursor or adding bias power. This is not found persuasive because these limitations are taught in the disclosures of Li and Chatterjee as explained in the rejection above.
Applicant argues that the present application seeks to enhance film quality by adding bias power during the deposition, such as by applying a bias of about 200 Watts to an electrostatic chuck. This is not found persuasive because Chatterjee discloses that a bias may be applied to an electrostatic chuck for controlling plasma characteristics during deposition, including a dual plasma [0040]-[0042]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715